Martin, J.
delivered the opinion of the court. The plaintiff complained, the defendant obtained an order for a writ of seizure and sale of a tract of land purchased by the former from the latter; and he alleged the writ improperly issued, because the copy of the authentic acts of sale, is not properly attested; because more is claimed than is really due, and the vendee may resist payment on the ground of disturbance, an injunction accordingly issued, which was afterwards made perpetual: whereupon the vendor appealed.
The copy is certified by “ P. Daspit, judge.” It is urged he ought to have subscribed himself “parish judge.”
This is surely no commendable defence, it admits the correctness of the original, and the existence of the claim. This court knows officially the signatures, and consequently, the official capacities of parish judges. The parish judge is the officer, who, as a notary,keeps the records of conveyances in the parish, and the document purports to have been executed before the judge of the parish. When a pro*481cess is subscribed A. B., clerk we assume, he the clerk of the court from which the writ issues, so, if an ordinary notary, not a parish judge had certified the copy of a notarial act, and subscribed himself A. B., notary public; we would presume, he was notary of the parish in which he acted, or the notary or possessor of the orginal.
The disturbance complained of, is made to result from the decision of a suit between other parties than the present, in which the land has been adjudged to a claimant adverse to the vendor's right. This does not appear to us any evidence of a disturbance, being res inter alios acta.
It is however, shown, that since the grant of the injunction, to the vendee (the petitioner,) suit has been actually brought against him by Boudreau, but the present defendant urges that this suit having been brought since the injunction was ordered, cannot justify it.
We are of opinion that wherever a party who has an injunction shows, that he ought not to pay, and that if the injunction be dissolved, another must be granted at once, the former injunction ought not to be dissolved. But the injunction ought not to have been *482made perpetual for peradventure, the suit may terminate in favor of the applicant for the injunction.
Porter for the plaintiff, Morse for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that as far as the sum of eighty dollars, which appears to have been paid by the petitioner, it be made perpetual; and that it be continued for the balance, until the defendant shall give security to the satisfaction of the district court for the indemnification of the petitioner, against the action in which he is sued.
The costs in this court to be paid by the appellee, and in the district court by the appellant.